DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.
Applicant’s election without traverse of Invention I in the reply filed on 06/23/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7, recited language “said package being wherein said bag” appears to be an error.  The examiner will be interpreting the claim as “said package being said bag”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson (WO 02/26567).

    PNG
    media_image1.png
    663
    475
    media_image1.png
    Greyscale

Claim 1
Olsson discloses a package (20) for dairy products, in particular solid or semi-solid dairy products (see page 1 lines 14-23) comprising a bag (defined by bag formed by combination of 100, 200 and 300) provided with at least one pair of lateral walls (100 and 200) reciprocally joined by means of first welding lines (122 and 124 in combination with 222 and 224) and at least one bottom wall (300), so as to define one housing compartment (defined by space between the pair of wall and the bottom wall); and at least one dairy product/dehydrated milk housed in said compartment defined inside said bag, said package being said bag comprising second welding lines (defined by 132 and 136 in combination with 242 and 246) made in correspondence with top parts of the bag and positioned on opposite sides of said bottom wall, said second welding lines being disposed diagonally with respect to said first welding lines and with respect to the bottom wall and configured and oriented so as to progressively narrow said housing compartment toward said bottom wall of the bag, said dairy product comprising at least a central support zone (defined by center of the product inside the package/bag) on said bottom wall and said bag comprising lateral support zones defined by at least said opposite top parts (see figure above).
Claim 5
Olsson further discloses the second welding lines are made in a welding direction that intersect the bottom wall of the package (see figure 2).  
Claim 6

    PNG
    media_image2.png
    141
    414
    media_image2.png
    Greyscale

Olsson further discloses the second welding lines provide ideal extension lines that cross at a point positioned externally to the bottom wall of the package.
Claim 7
Olsson further discloses a pair of inclined second welding lines that are specular with respect to a longitudinal center line axis of the package (see figure above).
Claim 9
Olsson further discloses the bottom wall of the package is made in a single piece with the lateral walls (see figure 2).
Claim 10
Olsson further discloses the bottom wall is recessed toward the inside of the package, so that at least one folding line (340) is created therein (see figures 2 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (WO 01/85560) in view of Burkard (US 2008/0142085).

    PNG
    media_image3.png
    730
    482
    media_image3.png
    Greyscale



Claim 1
Schulz discloses a package/bag for dairy products, in particular solid or semi-solid dairy products (see column 3 lines 18-23), comprising at least one pair of lateral walls (1 and 2) reciprocally joined by first sealing seams (5 and 6) and at least one bottom wall (4), so as to define one housing compartment (defined by interior space within the package/bag); and at least one dairy product (see column 3 lines 18-23) housed in said compartment defined inside said bag, said package being said bag comprising second side seam lines (34-37) made in correspondence with top parts of the bag and positioned on opposite sides of said bottom wall, said second side seam lines being disposed diagonally with respect to said first sealing seams and with respect to the bottom wall and configured and oriented so as to progressively narrow said housing compartment toward said bottom wall of the bag, said dairy product comprising at least a central support zone (defined by center of the product inside the package/bag) on said bottom wall and said bag comprising lateral support zones defined by at least said opposite top parts (see figure above).  Schulz does not discloses the first and second sealing seams formed by welding.  However, Burkard discloses a bag formed by two wall elements (2 and 3) connected circumferentially to each other by a welded seam (6 and 8) (see figure 1 and [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Schulz having the first and second sealing seams welded as taught by Burkard as an alternative and/or equivalent method of joining the walls that forms the package/bag.


Claim 5
Schulz and Burkard discloses the second welding lines are made in welding directions that intersect the bottom wall of the package (see figure above).
Claim 6
Schulz and Burkard discloses the second welding lines provide ideal extension lines that cross at a point positioned externally to the bottom wall of the package (see figure above).
Claim 7
Schulz and Burkard discloses a pair of inclined second welding lines that are specular with respect to a longitudinal center line axis of the package (see figure above).
Claim 8
Schulz and Burkard discloses the angle of inclination of said inclined second welding lines between 15° and 60° (see figure above).
Claim 9
Schulz further discloses the bottom wall of the package is made in a single piece with the lateral walls (see figure 1).
Claim 10
Schulz further discloses the bottom wall is recessed toward the inside of the package, so that at least one folding line (13) is created therein.  Schulz discloses the bottom wall formed by portions 4a and 4b along the fold line (13) (see page 6 lines 18, figures 2 and 3), wherein when the bottom wall is folded a recess area is formed in the bottom wall.   
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (WO 01/85560) and Burkard (US 2008/0142085) as applied to claim 1 above, and further in view of Barker (GB 2,298,850).
Claims 2 and 3
Schulz does not explicitly discloses the dairy product is cheese immersed in a preserving liquid.  However, Barker discloses a package including a foodstuffs such as a dairy product comprising solid food such as mozzarella cheese packed in water (see page 1 lines 6-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Schulz and Burkard having mozzarella cheese packed in water as taught by Barker as a type of a dairy product disposed within the package/bag, and since it is recognize to have mozzarella cheese packed in water within a package/bag is known and common in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson (WO 02/26567) as applied to claim 1 above.
Olsson further discloses the central support zone of the dairy product is defined by a rounded surface, such as a circular, oval, elliptical or similar surface (see figure above).  The figure above shows the surface pointed by reference numeral 28 being rounded, while other portions of the bag, such as wall (21) has a rounded surface.  From the argument the central support zone does not have a rounded surface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom wall of the package being rounded in the central support zone for uniformly shape of the package/bag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736